MAINE SUPREME JUDICIAL COURT                                                    Reporter of Decisions
Decision:  2022 ME 55
Docket:    Pis-21-378
Argued:    September 8, 2022
Decided:   November 10, 2022

Panel:         MEAD, JABAR, HORTON, CONNORS, and LAWRENCE, JJ.



                                       STATE OF MAINE

                                                  v.

                                CHRISTOPHER HALLOWELL


MEAD, J.

         [¶1] Christopher Hallowell appeals from a judgment of conviction for

attempted murder (Class A), 17-A M.R.S. §§ 152(1)(A), 201 (2018);1 aggravated

assault (Class B), 17-A M.R.S. § 208(1)(B) (2022); criminal threatening with a

dangerous weapon (Class C), 17-A M.R.S. § 209(1) (2022); 17-A M.R.S.

§ 1252(4) (2018);2 three counts of reckless conduct with a dangerous weapon

(Class C), 17-A M.R.S. § 211(1) (2018); 17-A M.R.S. § 1252(4); eluding an officer

(Class C), 29-A M.R.S. § 2414(3) (2022); and criminal mischief with a dangerous




   1  Title 17-A M.R.S. § 201 has since been amended. See P.L. 2019, ch. 113, § B-9 (effective
Sept. 19, 2019); P.L. 2019, ch. 271, § 2 (effective Sept. 19. 2019); P.L. 2019, ch. 462, § 3 (effective
Sept. 19, 2019) (codified at 17-A M.R.S. § 201 (2022)).

   2 Title 17-A M.R.S. § 1252(4) was repealed and replaced with a new section 1604 by P.L. 2019,
ch. 113, §§ A-1, A-2 (effective May 16, 2019) (codified at 17-A M.R.S. § 1604(5)(A) (2022)).
2

weapon (Class C), 17-A M.R.S. § 806(1)(A) (2022); 17-A M.R.S. § 1252(4),

entered by the trial court (Piscataquis County, Anderson, J.) following a nonjury

trial.

         [¶2] Hallowell contends that the court failed to adequately consider the

evidence that he was suffering from a serious mental abnormality that “made it

impossible for him to form the requisite intent to kill,” and that because

evidence was presented at trial that he suffered from an abnormal condition of

the mind, there was insufficient evidence to prove intent beyond a reasonable

doubt.      See 17-A M.R.S. § 38 (2018).3                  Hallowell also contends that his

“long-standing mental health problems” and the “conflicting version of events”

he described to different evaluators constituted “compelling evidence” that the

court improperly ignored in its “cursory treatment” of his affirmative defense

of insanity. We affirm the judgment.

                                         I. BACKGROUND

         [¶3] “Viewed in the light most favorable to the State, the evidence

admitted at trial establishes the following facts.” State v. Graham, 2015 ME 35,

¶ 2, 113 A.3d 1102. Hallowell and the victim are distant relatives; Hallowell’s

great-grandmother is the victim’s husband’s grandmother. The victim and her


    3Title 17-A M.R.S. § 38 has since been amended, though the amendment is not relevant in the
present case. See P.L. 2019, ch. 462, § 1 (effective Sept. 19, 2019) (codified at 17-A M.R.S. § 38 (2022)).
                                                                                                3

husband live in Shirley, Maine, and house their animals in a barn located on land

owned by Hallowell’s great-grandmother. On July 8, 2019, after spending

multiple days holed up in his bedroom, Hallowell decided to confront his

relatives about what he believed to be their mistreatment of his

great-grandmother.4 In the early hours of the morning, Hallowell packed

multiple weapons into a “go-bag” and walked approximately ten minutes to the

barn where his relatives kept their animals because he knew that they went to

the barn every day to care for the animals. He entered the barn and spent

multiple hours waiting for them to arrive. At one point while he was pacing

inside the barn, he fed the horses hay because they became restless. At

approximately 6:00 a.m., the victim arrived at the barn, entering through the

grain room. As she went to feed the first animal, Hallowell “jumped up” and

shot her in the hip with a handgun, knocking her to the ground. The victim had

been unaware that Hallowell was inside the barn, and Hallowell did not say

anything to the victim before shooting her.




   4 There was no evidence admitted at trial specifying the nature of what Hallowell considered to
be the mistreatment of his great-grandmother. Hallowell referred to the alleged mistreatment as
“basic human rights that were not being respected,” potentially during the time that the
great-grandmother resided with the victim and her husband in their home. The court made explicit
findings regarding the intensity of Hallowell’s feelings about his great-grandmother’s alleged
mistreatment that were supported by evidence admitted at trial.
4

        [¶4] After being shot, the victim turned toward the sound of the gunshot

and saw that Hallowell was holding a handgun and had a rifle strapped to his

chest. Hallowell raised the handgun, and the victim got up and ran to a sliding

door at the opposite end of the barn. After failing to open the door,5 the victim

ran the length of the barn, past Hallowell as he fired at her, and left the barn

through the grain room door she had entered through. Hallowell fired at least

four more times as the victim tried to escape the barn, although no additional

bullets hit the victim.

        [¶5] Hallowell chased after the victim with the rifle when she exited the

barn. Hallowell tased the victim and she eventually stumbled to the ground.

While the victim was on the ground, Hallowell hit her on the head with his rifle.

As the two struggled and wrestled with the weapon, the rifle broke. Several

rounds of live ammunition fell on the ground, indicating that the rifle had been

loaded. Hallowell spoke to the victim for the first time while they were

wrestling over the rifle on the ground, stating: “I hate you for what you did to

my grandmother.” The victim pleaded with Hallowell to stop the attack.

        [¶6] The victim was able to get away from Hallowell and ran toward the

road. A pickup truck towing a trailer was traveling on the road in front of the


    5The court found there was a “fairly strong inference” that Hallowell caused the sliding door to
malfunction.
                                                                                  5

property, and the victim was able to wave the truck down and get in. At that

point, Hallowell had followed the victim down to the road and was running

toward the truck with a handgun. The truck was unable to back up due to its

trailer, so the driver sped past Hallowell with the victim lying on the floor of the

rear seat. As the truck sped past him, Hallowell aimed at the truck and fired

three shots, two of which hit the rim and tire on the rear passenger wheel of the

truck. At some point after the pickup truck drove past him, Hallowell returned

to his mother’s house, spoke to his parents, gathered some items, and left in a

vehicle.

      [¶7] After law enforcement was notified of the incident, an alert was

issued for Hallowell and the vehicle he was suspected to be traveling in.

A Maine State Police lieutenant, who was patrolling in an unmarked cruiser,

located the suspect vehicle in the town of Clinton. The lieutenant turned on his

emergency lights and siren, but the vehicle did not stop. The lieutenant

estimated that he pursued the vehicle at speeds up to ninety-five miles per hour

over three and a half miles for a total duration of two and a half to three

minutes. Eventually the vehicle failed to negotiate a left-hand turn and left the

road, landing in a field. After the crash, the driver of the vehicle reported that
6

he was uninjured, identified himself as Christopher Hallowell, complied with

law enforcement directives, and allowed himself to be taken into custody.

        [¶8] On July 9, 2019, the state charged Hallowell with various crimes in

a twelve-count complaint.        The court (Stitham, J.) ordered a mental

examination. Dr. April O’Grady conducted the initial evaluation, which included

competency and criminal responsibility evaluations, on August 8, 2019, and

filed her report with the court. During the evaluation, Hallowell reported that

he had a “goal,” and that even though he did not intend to hurt anyone, “he was

prepared for violence.”      Hallowell also informed O’Grady that he could

“absolutely see” that society would view his behavior as wrong but he “had

decided to take justice into his own hands,” that “he had considered that type

of aggression for years,” that “it took a lot for him to consider that type of

aggression,” and that he thought that if his relatives were “out of the picture,

then they [could] not harm [his great-grandmother] anymore.”            O’Grady

reported that in her professional opinion, Hallowell was in contact with reality

during the time leading up to the incident in the barn and during his time in the

barn.

        [¶9]   On March 2, 2020, the State filed a superseding indictment.

Hallowell entered not guilty pleas on all twelve counts. Hallowell subsequently
                                                                                 7

underwent additional mental health examinations. The court (Anderson, J.)

held a competency hearing on December 28, 2020, and found Hallowell

incompetent to stand trial.     Hallowell was examined again in 2021 and,

following a second competency hearing on August 8, 2021, was found

competent to stand trial. On August 20, 2021, Hallowell entered a plea of not

criminally responsible by reason of insanity. The trial court held a bench trial

on August 20 and 23, 2021.

      [¶10] At trial, Hallowell raised the defense of mental abnormality,

see 17-A M.R.S. § 38, and the affirmative defense of insanity, see 17-A M.R.S. § 39

(2022). In support of his defenses, Hallowell called Dr. Geoffrey Thorpe, who

had evaluated Hallowell approximately two years after the incident. Thorpe

testified that Hallowell had been diagnosed with autism spectrum disorder,

post-traumatic stress disorder, attention deficit hyperactivity disorder, and

various substance abuse disorders. Thorpe also testified that a possible nodule

might have been found on Hallowell’s thyroid gland, although whether the

nodule actually existed or had any effect on Hallowell was unknown.

      [¶11] Thorpe testified that Hallowell reported that he had lied to O’Grady

during her evaluation and that he experienced delusions, hallucinations, and

dissociated states of consciousness. Thorpe testified that Hallowell stated that
8

he carried loaded firearms with him because “he felt the need to defend himself

against snakes” in the area, that he injected a homemade concoction of drugs

and alcohol before the incident in a suicide attempt, that he heard voices that

told him to go to the barn, and that he believed that if he shot one of his relatives,

he would be able to seek asylum in Germany. Thorpe also testified, however,

that Hallowell subsequently reported that his hallucinations did not begin until

he was incarcerated after the incident and that the thoughts Hallowell reported

to him “sounded quite improbable and highly unlikely.” Thorpe conducted

testing of Hallowell and found that the validity of Hallowell’s answers raised

questions about possible overreporting of symptoms and that the results “could

be interpreted but with caution.”

          [¶12] Ultimately, Thorpe opined that at the time of the crime, Hallowell

was “impaired by mental disorders.” Thorpe and O’Grady, who was called as a

rebuttal witness, both testified that Hallowell might have been malingering

when he was questioned about the inconsistencies in his reports to different

evaluators as well as in his answers to testing. After a brief deliberation, the

court found Hallowell guilty on eight of the charges.6




    6   The court found Hallowell not guilty on three of the charges, and another charge was dismissed.
                                                                                9

     [¶13] In announcing its verdict from the bench, the court stated, with

respect to Hallowell’s defenses of mental abnormality and insanity:

                  So, I come away from analyzing [the] evidence with the
           belief that the State has proved beyond a reasonable doubt
           that when he at least took that first shot he was intending to
           kill her. And that might have been a momentary belief in his
           mind at the time, but . . . I believe the State has proved that it
           existed.

                 ....

           [M]y findings on the insanity defense are very easily
           explained. . . . [T]he insanity defense would depend on
           whether the version of events that he gave to Dr. Thorpe was
           accurate, that he had not been telling the truth to . . .
           Dr. O’Grady, that he was only really telling what happened to
           Dr. Thorpe, and I just don’t believe that. I just do not believe
           that at all. I believe, consistent with the finding that I’ve
           already made, that what he said to Dr. O’Grady was what was
           going through his mind at the time and not what he said to
           Dr. Thorpe. And if you—if you don’t have the version that he
           told to Dr. Thorpe, then you don’t have a serious mental
           illness at all. So, that’s why I’m rejecting the insanity defense.

           . . . Abnormal condition of mind is nothing more than proving
           the intent, and I have already found that the State did prove
           the intent. So, although abnormal condition of mind in some
           quarters is thought of as like a separate—it’s not really a
           separate defense. It’s just whether the State can prove the
           appropriate mens rea or not, and I have found that they
           proved that when he shot [the victim] he intended to kill her,
           and all the other elements of recklessness and things like that
           are sort of a lesser—lesser form of intent or knowing, so I
           think it’s been proved easily.
10

      [¶14] For the Class A count of attempted murder (Count 3), the court

sentenced Hallowell to thirty years in prison with all but twenty-five years

suspended, and four years of probation.        The court imposed concurrent

sentences of ten years for the Class B count of aggravated assault; five years for

the Class C count of criminal threatening with a dangerous weapon, the three

counts of Class C reckless conduct with a dangerous weapon, and the Class C

count of eluding an officer; and one year for the Class C count of criminal

mischief with a dangerous weapon.         Hallowell timely appealed from the

judgment of conviction.

                                II. DISCUSSION

A.    Mental Abnormality

      [¶15] Hallowell argues the court failed to adequately consider the

evidence that he was suffering from a serious mental abnormality and that

because evidence was presented at trial that he suffered from an abnormal

condition of the mind, there was insufficient evidence to prove intent beyond a

reasonable doubt. See 17-A M.R.S. § 38.

      [¶16] “Evidence of an abnormal condition of the mind may raise a

reasonable doubt as to the existence of a required culpable state of mind.” Id.

“The trial court’s application of a statutory defense is an issue of law that we
                                                                              11

review de novo.” Graham, 2015 ME 35, ¶ 15, 113 A.3d 1102. “When evidence

of an abnormal condition of the mind is presented, the court is called upon to

determine whether the State has proved beyond a reasonable doubt that the

accused acted with the culpable state of mind necessary to commit the crime

charged.” State v. Weyland, 2020 ME 129, ¶ 25, 240 A.3d 841 (alterations and

quotation marks omitted).

      [¶17] “A person is guilty of [Class A] criminal attempt if, acting with the

kind of culpability required for the commission of the crime, and with the intent

to complete the commission of the crime, the person engages in conduct that in

fact constitutes a substantial step toward its commission and the crime is . . .

[m]urder.” 17-A M.R.S. § 152(1)(A). “A person acts intentionally with respect

to a result of the person’s conduct when it is the person’s conscious object to

cause such a result.” 17-A M.R.S. § 35(1)(A) (2022). “The statutory definition

of intentional conduct focuses on the purposeful nature of the conduct and the

actor’s awareness of its consequences. Thus, in evaluating whether evidence of

the defendant’s abnormal mental state raises doubt as to the intentional quality

of the defendant’s actions, the fact-finder should consider the relationship

between the defendant’s mental state and evidence that the defendant in fact

acted purposefully and appreciated the consequences of his or her actions.”
12

Graham, 2015 ME 35, ¶ 23, 113 A.3d 1102. “Evidence that a defendant may

have been suffering from mental or emotional difficulties does not necessarily

suggest that [the] defendant’s conduct was not intentional as that term is

defined in the criminal code.” Id. ¶ 22 (alterations and quotation marks

omitted).

           [¶18] Contrary to Hallowell’s contentions, the court properly considered

the evidence presented that Hallowell was purportedly suffering from serious

abnormalities that made it impossible for him to form the requisite intent for

criminal attempt.            Although Thorpe testified that he believed Hallowell’s

capacity was “impaired by mental disorders” and “wasn’t at a hundred

percent,” the State presented the opposite opinion in O’Grady’s rebuttal

testimony. Furthermore, in a phone call made from the Piscataquis County Jail

on October 23, 2019—more than three months after the incident—Hallowell

contended that he “had every respect” [sic] to shoot his great-grandmother’s

“abuser,” that it was his constitutional right, and that just because the other

speaker “don’t like it, doesn’t mean it’s bad.”7



     7   The call included the following exchange:

     Hallowell: [The guards] have no respect for the 4th amendment, Lynn.

     Called Party: Ummm, Chris you had no respect and that’s why you’re there.
                                                                                                  13

       [¶19] “In making its factual findings, the court was permitted to draw all

reasonable inferences from the evidence, and decide the weight to be given to

the evidence and the credibility to be afforded to the witnesses.” State v.

Mackin, 2020 ME 78, ¶ 7, 234 A.3d 1232 (quotation marks omitted). When

announcing its findings, the court stated that (1) it did not believe Hallowell’s

version of events as reported to Thorpe approximately two years after the

incident; (2) it believed that Hallowell’s report to O’Grady was “what was going

through [Hallowell’s] mind at the time”; and (3) the State proved beyond a

reasonable doubt that, at least in the moment when Hallowell fired the first shot

that hit the victim, he intended to kill her.8 Thus, the court considered the




   Hallowell: I had no respect? I had every respect. That’s the whole point. When the state
government refused to protect a ninety-year-old woman, I shot her abuser. That is just plain simple.
That is my constitutional right as much as it is [interrupted by Called Party]

   Called Party: No, it isn’t [interrupted by Hallowell]

   Hallowell: Yes, it is, Lynn. The second amendment exists for a reason, Lynn. I’m not gonna argue
about it with you.

   Called Party: Alright.

  Hallowell: She has basic human rights that were not being respected by this [. . .] government. So
somebody does have to take care of her regardless.

   Called Party: [pause] M’kay. [pause]

   Hallowell: You don’t like it, doesn’t mean it’s bad.

   8 The court did not make factual findings regarding Hallowell’s intent as he beat the tased victim
on the head with his rifle.
14

relationship between Hallowell’s mental state and the evidence that Hallowell

acted purposefully and appreciated the wrongfulness of his goal-oriented

conduct. See Graham, 2015 ME 35, ¶ 23, 113 A.3d 1102. In so doing, the court

properly placed the burden on the State to prove all elements of the offense,

including intent, beyond a reasonable doubt. See id. ¶ 26. The evidence

supports the court’s finding that Hallowell was not suffering from an abnormal

condition of the mind that raised a reasonable doubt as to whether he acted

intentionally when he shot the victim. See State v. Norris, 2016 ME 37, ¶ 19,

134 A.3d 319.

B.    Insanity

      [¶20] Hallowell also contends that his “long-standing mental health

problems” and the “conflicting version of events” that he described to different

evaluators was “compelling evidence” that the court improperly ignored in its

“cursory treatment” of his affirmative defense of insanity.

      [¶21] “A defendant is not criminally responsible by reason of insanity if,

at the time of the criminal conduct, as a result of mental disease or defect, the

defendant lacked substantial capacity to appreciate the wrongfulness of the

criminal conduct.” 17-A M.R.S. § 39(1). As used in section 39(1), “‘mental

disease or defect’ means only those severely abnormal mental conditions that
                                                                              15

grossly and demonstrably impair a person’s perception or understanding of

reality.” Id. § 39(2). “The defense of insanity does not raise a reasonable doubt

as to an element of the crime, but instead excuses a defendant from criminal

responsibility even though the State can prove each element of the crime.”

State v. Griffin, 2017 ME 79, ¶ 9, 159 A.3d 1240. The insanity defense is an

affirmative defense that must be proved by the defendant by a preponderance

of the evidence. 17-A M.R.S. §§ 39(3), 101(2) (2022); see Norris, 2016 ME 37,

¶ 14, 134 A.3d 319.

      [¶22] Whether Hallowell met his burden of proof is a question of fact.

Norris, 2016 ME 37, ¶ 14, 134 A.3d 319. “[I]f the fact-finder decides that the

defendant has not met the burden of proof, we will disturb that finding only if

the record compels a contrary conclusion. We must review the evidence, and

any reasonable inferences that may be drawn from it, most favorably to the

result reached by the trial court.” Id. (citations and quotation marks omitted).

      [¶23] It is undisputed that Hallowell has a range of mental health

diagnoses. The factual question before the court was whether Hallowell

sufficiently proved that he had a “mental disease or defect,” as those terms are

defined, that resulted in a lack of substantial capacity to appreciate the

wrongfulness of his criminal conduct. 17-A M.R.S. § 39(1)-(2). During the
16

defense’s closing, the court conducted a colloquy with defense counsel to clarify

what the alleged mental disease or defect was. The defense acknowledged its

burden and that the court as the fact-finder would need to “basically believe

one [expert] over the other—[Thorpe] as opposed to [O’Grady]”—in order to

find that Hallowell met his burden. Ultimately, the court did not believe the

version of events that Hallowell described to Thorpe over the version he

described to O’Grady, and it therefore rejected the insanity defense.

      [¶24] Viewed in the light most favorable to the court’s decision, the

evidence admitted at the trial did not compel a contrary conclusion. In addition

to occurring years after the incident, during which time Hallowell had time to

evaluate previous reports, Hallowell’s statements about his purported

hallucinations and delusions were described even by Thorpe as “improbable”

and “highly unlikely.” Hallowell also reported to Thorpe that his hallucinations

began after he was incarcerated, contrary to his reports that the hallucinations

and delusions directed his actions on the morning of July 8, 2019. Although the

record might support a conclusion that Hallowell suffers from mental health

conditions, it did not compel a finding that he had a “severely abnormal mental

condition[] that grossly and demonstrably impair[ed] [his] perception or

understanding of reality.” 17-A M.R.S. § 39(2); see Norris, 2016 ME 37, ¶ 17,
                                                                            17

134 A.3d 319. Even Thorpe’s testimony that Hallowell was “impaired by mental

disorders” at the time of the incident contained nothing further to support

Hallowell’s contention that those mental disorders were a “mental disease or

defect” as those terms are defined by and used within the statute.          See

17-A M.R.S. § 39(2). The court did not err in finding that Hallowell failed to

meet his burden of proof on the affirmative insanity defense.

        The entry is:

                           Judgment affirmed.



Maxwell Coolidge, Esq., Ellsworth, for appellant Christopher J. Hallowell

Marianne Lynch, District Attorney and Mark A. Rucci, Dept. Dist. Atty.,
Prosecutorial District V, Bangor, for appellee State of Maine



Piscataquis County Unified Criminal Docket docket number CR-2019-225
FOR CLERK REFERENCE ONLY